DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "the corresponding" on lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the threshold voltage" on line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the corresponding" on lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the analog vector matrix" on line 4, “the switch transistor” on line 4, “the second many-to-one” on line 5, “the second one-to-many” on line 6, “the output” on line 9 and “the corresponding switch module” on line 11. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 is rejected under 112(b) as well as claim 7 is being depended on based rejected claim 6.
Allowable Subject Matter
Claims 1 and 4 are allowable.
The following is an examiner’s statement of reasons for allowance: Claim is allowed over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest claimed features, which is “wherein an input end of the digital-to-analog conversion circuit module is connected to an output end of the first many-to-one multiplexer module, and an output end of the digital-to-analog conversion circuit module is connected to an input end of the first one-to-many multiplexer module”, structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims (as long as all rejected depended claims are resolved.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845